Motion insofar as it seeks a stay denied and insofar as it seeks reconsideration and modification granted only to the extent of amending the decretal paragraph of this court’s order entered on June 23, 1983 and the opinion accompanying said order (94 AD2d 249) to delete therefrom the direction that defendant deliver seven paintings to the county clerk, New York County, and in lieu thereof to direct both parties to agree upon a repository for the remaining paintings, as indicated in the order of this court. Concur — Carro, J. P., Asch, Bloom, Fein and Alexander, JJ.